JoNes, Chief Judge,
dissenting:
I am of the opinion that the court correctly denied plaintiff’s motion under Eule 54(b) requesting relief from the final judgment entered in Mojica v. United States, No. 264-52, and that under the doctrine of res judicata plaintiff is foreclosed as to amounts otherwise due him under our decisions in Tato and Atkins down to the date of judgment in Mojica.
Eule 54(b) of this court is substantially similar to Eule 60 (b) of the Federal Eules of Civil Procedure. In applying Eule 60(b), F.E.C.P., “it appears to be the settled rule that a change in the judicial view of the applicable law, after a final judgment, is not a basis for vacating [under Eule 60(b), F.E.C.P.] a judgment entered before announcement of the change.” Berryhill v. United States, 199 F. 2d 217, 219 (6th Cir.1952).
A change in the law or in the judicial view of an established rule of law is not such an extraordinary circumstance which justifies * * * relief [under Eule 60(b), F.E.C.P.]. * * * Litigation must end some time, and the fact that a court may have made a mistake in the law when entering judgment, or that there may have been a judical change in the court’s view of the law after its entry, does not justify setting it aside. [Collins v. City of Wichita, 254 F. 2d 837, 839 (10th Cir. 1958).]
The plaintiff in the case at bar sought relief from a finn.1 judgment of this court under Eule 54(b) on the mere expectation of a subsequent reversal by this court of a ruling of the General Accounting Office. The correctness of that ruling was not challenged by the plaintiff when his case was before us on the merits.
Under my view of the case the Government, in opposing the plaintiff’s motion to reopening the judgment, was correct in its statement that “This is not the type of situation covered by the provisions of Eule 54(b).” It is therefore apparent *814that the Government’s gratuitous advice, in opposing the motion, that “If plaintiffs feel that they have a valid claim of the type here asserted, they should file a petition asserting that claim, and bring it before the court in the normal manner,” should not have affected the court’s decision in denying the plaintiff relief under Rule 54(b).
In accordance with the opinion of the court and on a memorandum report of the commissioner as to the amount due thereunder, it was ordered on October 9,1959, that judgment for plaintiff Frank M. Mondeau (19) be entered for $15,141.20.